Case 1:19-cv-25229-AHS Document 8 Entered on FLSD Docket 01/22/2020 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA

  BLUEPRINT IP SOLUTIONS LLC,

                       Plaintiff,                  Civil Action No. 1:19-cv-25229-UU

        v.

  CITIBANK CORPORATION,                            TRIAL BY JURY DEMANDED

                       Defendant.


                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Plaintiff Blueprint IP Solutions LLC hereby notifies the Court of the dismissal of

 Defendant Citibank Corporation without prejudice. This notice of dismissal pursuant to Civ. R.

 41(a)(1)(A) is proper inasmuch as the Defendant has neither answered nor moved for summary

 judgement.

                                                   Respectfully submitted,

                                                   /s/ Howard L. Wernow
                                                   Howard Wernow, B.C.S
                                                   Fla Bar No. 107560
                                                   SAND SEBOLT & WERNOW CO., LPA
                                                   4940 Munson Street, N.W.
                                                   Canton, Ohio 44718
                                                   Telephone: 330-244-1174
                                                   Facsimile: 330-244-1173

                                                   Board Certified in Intellectual Property Law
                                                   by the Florida Bar

                                                   ATTORNEY FOR PLAINTIFF
                                                   BLUEPRINT IP SOLUTIONS LLC
